Citation Nr: 0420325	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's application to reopen 
a claim of service connection for PTSD.  In May 1998, the 
Board reopened the veteran's claim and remanded it for 
further evidentiary development.  The Board remanded the case 
again in August 2000


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show no 
treatment for or diagnosis of any form of mental disorder.  
The veteran, who served in Attack Squadron 115 embarked in 
USS Midway, claims he witnessed several stressful incidents 
which cause him to now suffer from PTSD.  As noted above, the 
veteran contends that his stressors could be verified by the 
deck logs from the USS Midway.   The record indicates that 
the veteran's alleged stressors have varied over the years.  
For example, in a statement dated in February 1992, the 
veteran averred that he had seen an aircraft under tow on 
Midway's flight deck roll off the deck into the water, 
killing the sailor "riding the brakes" in the cockpit, and 
injuring the driver of the tow tractor.  In a statement dated 
in March 1995, the veteran implied that it was he who was 
driving the tractor at the time.  The veteran also claims to 
have seen another sailor, a squadron mate, being sucked into 
the intake of a jet aircraft.  The veteran later added 
additional stressor averments, including witnessing an 
aircraft crash ashore, a helicopter crash, and a buddy 
falling overboard.  

The veteran's VA treatment records contain many statements by 
the veteran and his health care providers that the veteran 
has PTSD.  However, with only limited exceptions, the 
"diagnosis" or clinical assessment of PTSD contains a 
qualifying comment that the diagnosis or assessment was "by 
history."  The exceptions found not specifically referring 
to the diagnosis as "by history" are diagnoses given in 
November 1995, September 1998 and June 1999, the latter two 
by the same social worker.  These later diagnoses were not 
provided as the result of a compensation examination.  
Rather, they were given in the course of the veteran's being 
admitted for treatment of alcohol and cocaine addiction.  
Even though the social worker did not note in the diagnoses 
that they were "by history", the social worker acknowledged 
in the history of the veteran's present illness that he had a 
history of PTSD.  In the June 1999 report, the social worker 
also noted that the veteran was sensitive about VA health 
care providers contacting collateral sources, accusing them 
of "calling people and listening to their lies."

As noted above, the veteran was afforded an examination for 
compensation purposes in December 2002 to determine if the 
veteran experienced PTSD.  The examiner noted that he had 
reviewed the veteran's treatment records from the West Haven 
VAMC, and noted three of the veteran's alleged stressors.  
The veteran's current symptoms were reported as including 
daily intrusive thoughts, feeling cut-off from others, and 
trying to avoid those thoughts.  The examiner noted that the 
veteran had a history of losing his temper, especially when 
intoxicated.  The veteran reported sleeping about seven hours 
per night, and denied having a depressed mood, a history of 
mania or psychotic symptoms, or other anxiety symptoms.  The 
examiner noted that the veteran had been hospitalized 
multiple times for alcohol detoxification and cocaine 
dependence.  The examiner noted that, on each of those in-
patient admissions, the diagnoses included PTSD by history 
rather than a current presentation of PTSD.  The examiner 
noted that on one examination PTSD had been ruled out.  The 
examiner noted one other examination indicating the veteran 
had PTSD, but that this examination did not take into account 
the veteran's history of prior admission for drug use.  

Reporting the veteran's mental status examination, the 
examiner noted that the veteran was appropriately dressed and 
was calm, cooperative, and established intermittent eye 
contact.  The veteran's speech was noted to be normal in 
"rate and prosody."  His affect exhibited a full range with 
no lability, appropriate with thought content, and his mood 
was euthymic.  The examiner found the veteran's thought 
processes to be logical and coherent.  Thought content 
exhibited no suicidal or homicidal ideation, no auditory or 
visual hallucinations, no delusions, no obsessions, and no 
compulsions.  The veteran was alert and oriented to person, 
place, and time.

Utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV), the examiner diagnosed the veteran with 
anxiety disorder not otherwise specified (post-traumatic 
stress symptoms), and assigned a GAF score of 45.  The 
examiner noted that the veteran seems to have experienced 
trauma while in the Navy, which the veteran connects with 
subsequent PTSD symptoms, and subsequent drinking to control 
his symptoms.  Nevertheless, the examiner reported that the 
veteran did not have continued documentation of PTSD stress 
symptoms except when he presented for an initial examination 
during treatment.  The examiner concluded that PTSD was not a 
present concern.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Entitlement to service connection for PTSD requires 
medical evidence diagnosing PTSD in accordance with the DSM-
IV; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. §§ 3.304(f); 4.125(a).

Here, in the report of the VA examination conducted in 
December 2002, the examiner's diagnosis was anxiety disorder 
not otherwise specified.  The Board notes that the examiner 
did not question the veteran's alleged stressors, but found 
that the veteran, regardless of his Navy experiences, simply 
did not present with a diagnosis of PTSD.  The Board 
determines that this examiner's opinion is of significantly 
more evidentiary value than are the diagnoses by history and 
the diagnoses by a VA examiner in 1995 and by the social 
worker for the purpose of evaluation on admission for 
treatment of conditions other than PTSD.  The December 2002 
examination was done with the specified purpose of 
determining whether the veteran met the criteria for a PTSD 
diagnosis.  Moreover, the examiner reviewed the record in 
order to make sense of the varied clinical assessments made 
over the course of several years, something other examiners 
had not previously done.  Even the November 1995 compensation 
examiner referred to the veteran's history as one reported by 
the veteran, without reference to a review of the record by 
the examiner.  The December 2002 examiner's conclusions are 
also consistent with what the remaining record shows, namely 
that the veteran generally was found to have had PTSD by 
history only.  This supports the ultimate conclusion made by 
the December 2002 examiner, namely that, despite the 
veteran's regular presentation of PTSD symptoms, the veteran 
was most often not found to have PTSD upon evaluation.  For 
these reasons, the Board finds that this examination 
outweighs the evidence that tends to suggest a diagnosis of 
PTSD.  Without medical evidence of a current diagnosis of 
PTSD in accordance with DSM-IV, the analysis ends.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.304.  
The Board finds that the preponderance of the evidence is 
against the claim of service connection for PTSD.

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was signed 
into law, changing the standard for processing veterans' 
claims.  In adjudicating this veteran's claim of service 
connection the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002, well before the RO's last two denials of the veteran's 
claim as recorded in supplemental statements of the case 
(SSOCs) in February 2003 and June 2004.  

Specifically regarding VA's duty to notify, the June 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  The RO also kept the veteran 
informed throughout the efforts to obtain copies of the USS 
Midway's deck log pages.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO provided a 
statement of the case (SOC) and five SSOCs reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service records and SMRs.  In 
accordance with the Board's August 2000 remand, the RO also 
attempted, without success, to obtain copies of the deck logs 
of the USS Midway.  Normally, non-compliance with a remand by 
the Board requires another remand for compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, here, 
because of the finding that the veteran does not have a 
diagnosis of PTSD in accordance with DSM-IV, the question of 
corroboration of stressors need not be reached.  Even if, 
arguendo, it were to be assumed that those log pages would 
corroborate the veteran's claimed PTSD stressors, the outcome 
of the veteran's claim would not be changed because he has 
been found not to have PTSD.  A Stegall remand, therefore, is 
not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

The RO also obtained and incorporated into the record all of 
the available medical evidence described by the veteran, 
including specifically the veteran's treatment records from 
the West Haven VAMC.  The veteran was afforded the above-
described VA medical examination that was conducted in an 
attempt to establish a nexus opinion.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



